Citation Nr: 0003141	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  96-00 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	P. A. Fuentes Rivera, Esq.


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1957.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in San 
Juan, Puerto Rico (hereinafter RO).


REMAND

The Board notes that the veteran's claim of entitlement to 
service connection for residuals of a right knee disorder was 
denied by a Board decision dated in May 1995.  Therefore, 
that decision is final.  38 U.S.C.A. § 7104 (West 1991).  In 
order to reopen a finally denied claim, new and material 
evidence must be submitted.  38 U.S.C.A. §§  5108, 7104 (West 
1991); 38 C.F.R. §§ 3.104, 3.156 (1999).  

Recent court decisions have impacted the manner in which VA 
is to review claims involving submission of "new and material 
evidence."  Specifically, in the case of Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (hereinafter Federal Circuit) 
held that in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), the United States Court of Appeals for Veterans 
Claims (hereinafter Court) impermissibly ignored the 
definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C.A. § 
5108 (West 1991)) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
government benefits scheme.  Pursuant to the holding in 
Hodge, the legal hurdle adopted in Colvin that required 
reopening of claim on the basis of "a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" of the 
case was declared invalid.

Thus, the legal standard that remains valid is the standard 
established in 38 C.F.R. § 3.156 which states:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156.  On this point, the Court has recently 
stated that a review of the claim under the more flexible 
Hodge standard accords the appellant a less stringent "new 
and material" evidence threshold to overcome.  See Fossie v. 
West, 12 Vet. App. 1 (1998).

Accordingly, the case is remanded to the RO for the following 
actions:

The RO should issue a supplemental 
statement of the case to include whether 
the appellant has submitted new and 
material evidence to reopen the claim for 
service connection for residuals of 
rheumatic fever in light of Hodge, and 
evaluate such claim under the provisions 
of 38 C.F.R. § 3.156.  Any additional 
evidence submitted should be considered. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



